Title: To Thomas Jefferson from William Tatham, 30 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            
                            Lynhaven 30th. July 1807.2. O.Clock—
                        
                        The Patriot went out again yesterday, & in the evening stood close in near the Light House, Cape Henry, from
                            whence I am this moment returned: She is supposed to be cruising off the Cape.
                        The Gun Brig, mentioned yesterday, has been beating all
                            night towards Hampton road, & seems to be, at present, some distance below Willoughbys point: She seems to be a vicious
                            looking thing; & is, I presume, destined on some mischievous
                            enterprise  the small way. My men tell me they have distinguished, with
                            the glass, that a large Ship anchored near the Horse Shoe, in the
                            Chesapeake Bay, is a large Frigate. I had observed this Vessel, assisted by the constant vigilence of an intelligent young
                            man who lives at the Light House, and is of great use to me; but, it is very possible that armed Ships might escape our
                            notice in the night, or in disguise, amidst the various & numerous vessels which have passed the large English Ships of
                            war unmolested: we believed her to be a merchantman.—So soon as I have dispatched this days express, I have it in
                            contemplation to run out of the Inlet in the Whale boat; &, by dashing the Stripes & Stars in their teeth, I hope to
                            make them shew some “outward visible sign of their inward spiritual grace”; for, although about
                            twenty Militia lay basking in the sun hard bye them, & are relieved every 4 days by a similar Corps, they send their
                            tenders Close in Shore, & pursue their occupation with the same unconcern & duplicity as if they had twenty moskitos
                            humming in their Ears:—They are not to be trusted, under any appearance, in my opinion; and, as we have as good means &
                            materials as they have, I should incline to prepare Ships on a larger Scale than theirs, to keep them out of the Country
                            alltogether!—If those who live by a blood thirsty piracy against all mankind, & build Ships of 10 Guns to navigate the
                            Ocean, & disturb the universe, can go so far in the field of iniquity & depradation, is it not worth a debate in
                            Congress (at least) whether we cannot, & ought not, to build a certain number of Ships (competent to our defence) of
                            fifty per Cent over their force.—I do not mean on the Scale of navigable accommodation, to molest
                            mankind in the farthest regions; but on the domestic scale of our own Bays, roads, & Harbours: such as may enable us to
                            prohibit such depradations, by a means of domestic chastisement, not hitherto equalled. For such a purpose, I see no great
                            difficulty in new modelling Ships of easy draught of water, & very superior metal; for the whole science rests in this simple principle of natural Philosophy, that, each buoyant Solid body displaces the quantum of water which equals its specific gravity: A wedge, so
                            balanced as to be floated, with the edge downward will require deeper Water than the same wedge floated flat ways; but, in
                            each case, the cabin contents of the displaced volume of fluid will be equal.—
                        The British Ships have been making Signals all this morning; &, their  (as usual) constantly on their Cau but I do not
                            perceive any notice taken of such Vessels as we vulgarly call the Musquito fleet; & the Poor Carolina Men go in & out
                            of Currituck as they have been accustomed to do.
                  I have the honor to be Dr. Sir Your obt H St
                        
                            Wm Tatham
                            
                        
                        
                            P.S. The Triumph, & Leopard, lay at Anchor as before.– Yrs.
                        
                        
                            W. T.
                        
                    